Citation Nr: 1444146	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-46 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for chondromalacia of the left knee prior to July 5, 2011, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to a compensable initial rating for chondromalacia of the right knee prior to July 5, 2011, and to a rating in excess of 10 percent thereafter.

3.  Entitlement to a compensable initial rating for lumbar strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to May 2007.

These matters came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues were remanded in May 2011 and November 2012.  


FINDINGS OF FACT

1.  For the period prior to July 5, 2011, the Veteran's left knee disability is not manifested by x-ray evidence of degenerative joint disease, limitation of flexion to 45 degrees, limitation of extension limited to 10 degrees, with no recurrent subluxation or lateral instability and no functional loss.

2.  For the period from July 5, 2011, the Veteran's left knee disability is manifested by x-ray evidence of degenerative joint disease without limitation of flexion to 30 degrees, limitation of extension limited to 15 degrees, with no recurrent subluxation or lateral instability and no functional loss.

3.  For the period prior to July 5, 2011, the Veteran's right knee disability is not manifested by x-ray evidence of degenerative joint disease, limitation of flexion to 45 degrees, limitation of extension limited to 10 degrees, with no recurrent subluxation or lateral instability.  

4.  For the period from July 5, 2011, the Veteran's right knee disability is manifested by x-ray evidence of degenerative joint disease without limitation of flexion to 30 degrees, limitation of extension limited to 15 degrees, with no recurrent subluxation or lateral instability and no functional loss.

5.  For the period prior to July 5, 2011, the Veteran's lumbar strain is manifested by normal range of motion, without muscle spasm, guarding, localized tenderness, or functional loss.  

6.  For the period from July 5, 2011, the Veteran's lumbar strain is manifested by normal range of motion, albeit with complaints of pain, and subjective complaints of pain upon prolonged standing or walking.  


CONCLUSIONS OF LAW

1.  For the period prior to July 5, 2011, the criteria for a compensable rating for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257 (2013).

2.  For the period from July 5, 2011, the criteria for a disability rating in excess of 10 percent for chondromalacia of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257 (2013).

3.  For the period prior to July 5, 2011, the criteria for a compensable rating for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257 (2013).

4.  For the period from July 5, 2011, the criteria for a disability rating in excess of 10 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5257 (2013).

5.  For the period prior to July 5, 2011, the criteria for a compensable rating for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1 - 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2013).

6.  For the period from July 5, 2011, the criteria for a disability rating of 10 percent for lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's appeal of the lumbar spine and bilateral knee ratings arise from the initial evaluations following the grant of service connection.  In July 2007, notice was issued to the Veteran with regard to his initial service connection claims.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In any event, in June 2011 additional VCAA notice was issued to the Veteran.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the May 2011 and November 2012 Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains VA treatment records, private treatment records, and lay statements of the Veteran.  In a February 2013 submission, the Veteran indicated that he had no further evidence to submit in support of his claims.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The evidence of record contains VA examination reports dated in August 2007 and July 2011 which will be discussed below.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

The Board has reviewed all of the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 





Knees

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Evaluations for limitation of extension of the knee are assigned as follows:  extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel also held more recently that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004).

During the appeal period, the Veteran's knee disabilities are rated 0 percent disabling for the period prior to July 5, 2011, and 10 percent disabling from July 5, 2011.  The disabilities are rated pursuant to Diagnostic Codes 5010 (arthritis) and 5260.  As detailed, arthritis is evaluated based on limitation of motion.

Based on the objective findings reflected in the August 2007 VA examination report, compensable disability ratings are not warranted for the period prior to July 5, 2011.  The August 2007 VA examination report reflects flexion in both knees from 0 to 130 degrees with no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  Extension was normal on objective examination.  Thus, compensable ratings are not warranted per Diagnostic Code 5260 or 5261.  X-rays conducted in August 2007 and March 2009 do not reflect arthritis, thus 10 percent ratings are not warranted pursuant to Diagnostic Code 5003.  

Based on findings in the July 5, 2011 VA examination report, the RO assigned a 10 percent disability rating to each knee in light of the x-ray findings of left and right knee chondromalacia with degenerative joint disease.  Disability ratings in excess of 10 percent are not warranted in contemplation of the limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The July 2011 examination report reflects flexion to 130 degrees with pain from 120 to 130 degrees; extension was normal.  Thus, the examination report reflects noncompensable limitation of flexion, and the 10 percent rating contemplates the arthritis affecting the knee joints and the limitation of flexion with pain.  Extension was normal on objective examination and no pain was evident.  Thus, disability ratings in excess of 10 percent would not be warranted per Diagnostic Code 5261.  

According to a recent General Counsel opinion, separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).  However, in the present case there is no evidence that a compensable rating is warranted under the criteria of Diagnostic Codes 5260 and 5261, thus such opinion is inapplicable.  

The Board has given consideration to the possibility of assigning separate evaluations for the Veteran's knee disabilities under Diagnostic Codes 5003 and 5257, which is allowed so long as the evaluation of knee dysfunction under both codes does not amount to prohibited pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997) (a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability); VA O.G.C. Prec. Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  See also Esteban, 6 Vet. App. at 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately); but see 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The Veteran has not complained of instability and there have been no objective findings of instability.  The August 2007 VA examination report reflects no ligamentous laxity and the McMurray's sign was negative.  On examination in July 2011, both knees were stable to varus and valgus strain both in neutral and 30 degrees flexion.  There was a negative anterior and negative posterior drawer sign bilaterally.  There was negative Lackman's and a negative McMurray's bilaterally.  Thus, ratings pursuant to Diagnostic Code 5257 would not be appropriate.

The Board finds that higher ratings are not warranted under any alternative provision.  Diagnostic Code 5256 provides for higher ratings, however, application of this code is inappropriate as there was no diagnosis of ankylosis of the knees.  Furthermore, the Veteran may not be rated by analogy to this code as he does not suffer functional immobility of the knees.  Likewise, Diagnostic Codes 5258 and 5259 are inapplicable.  Additionally, there were no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic 5262, and, genu recurvatum, as rated pursuant to Diagnostic Code 5263, is inapplicable as it was not diagnosed.  

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206-07.  No functional loss was shown for the period prior to July 5, 2011.  These factors have been taken into consideration in awarding a 10 percent disability evaluation pursuant to Diagnostic Codes 5003 and 5260.  While the Board acknowledges that the Veteran experiences pain and stiffness, on range of motion testing there was no change on repetitive testing due to painful motion or weakness.  The Veteran's flexion is not limited to 30 degrees or more even taking into account pain on motion and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Moreover, the Veteran has denied any flare-ups.  The Veteran is not entitled to a compensable evaluation for the period prior to July 5, 2011 and an evaluation in excess of 10 percent under Diagnostic Code 5260 for the period from July 5, 2011.

The Board has considered whether additional ratings for neurological manifestations are warranted.  However, because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

Lumbar Spine 

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 

50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 

100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Service connection is in effect for lumbar strain, rated 0 (zero) percent disabling, effective June 1, 2007, per Diagnostic Code 5237.  

The Board is unable to find that a compensable disability rating is warranted for the Veteran's lumbar strain for the period prior to July 5, 2011.  On examination in August 2007, the Veteran's range of motion was normal with no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  Moreover, no muscle spasm, guarding, or localized tenderness was shown on examination.  Thus, a 10 percent rating is not warranted based on the general rating formula.  Such findings also do not warrant assigning a compensable rating pursuant to the DeLuca factors, as no functional loss was found to be associated with his lumbar spine.  

The Board has also considered whether a 10 percent rating would be warranted pursuant to Diagnostic Code 5003, in contemplation of X-ray evidence of degenerative arthritis; however, x-ray do not show arthritis.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  An August 2007 x-ray of the lumbar spine was normal.  

On examination on July 5, 2011, the Veteran's range of motion was normal, albeit with pain reported from 70 to 90 degrees.  He also had normal extension, albeit with pain at 20 degrees.  His lateral rotation and lateral flexion were normal.  Moreover, no muscle spasm, guarding, or localized tenderness was shown on examination.  Based on the general rating formula, a 10 percent rating is not warranted.  

The Veteran reported to the examiner that pain generally increases with standing over ten minutes and walking more than two blocks.  The July 2011 examiner noted that repetitive motion did not reveal an increase in pain, fatigue, weakness, lack of endurance or incoordination.  In consideration of the DeLuca factors, as the Veteran's experienced pain on range of motion testing and he reported pain after standing and walking, the Board finds that a 10 percent rating is warranted to compensate him for any functional loss associated with his lumbar spine disability.  Thus, the Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 provide the basis for a 10 percent disability rating, effective July 5, 2011.  See DeLuca, 8 Vet. App. at 204 -07. 

There is no persuasive evidence of incapacitating episodes having a total duration of at least one week for the period prior to July 5, 2011, and having a total duration of at least 2 weeks for the period from July 5, 2011, to warrant higher ratings under the  intervertebral disc syndrome rating criteria.  Despite his complaints of flare-up pain once a month documented in the August 2007 VA examination report, the evidence does not show that he has been prescribed bedrest by a physician to treat his disability amounting to at least 1 or 2 weeks.  Likewise, the July 2011 VA examiner commented that the Veteran denied any incapacitating episodes.  

The Board has considered whether additional ratings for neurological manifestations are warranted.  The August 2007 VA examination report reflects that sensation was intact to light touch for all dermatomes of bilateral lower extremities.  In July 2011, the Veteran denied any radicular radiation or dermatomal radiation of pain or paresthesias.  Because no such manifestations have been diagnosed, additional ratings for neurological manifestations are inapplicable in this case.  38 C.F.R. § 4.124a.

In sum, there is no basis for assignment of a 10 percent disability rating for the Veteran's service-connected lumbar strain for the period prior to July 5, 2011, and a 10 percent rating, but no higher, is warranted for the period from July 5, 2011.  

Extraschedular Considerations 

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  An evaluation in excess of those assigned is provided for certain manifestations of the service-connected knee and spine disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describes the severity and symptomatology of the various aspects of the Veteran's disorders.  Since July 5, 2011, the Veteran has primarily reported pain with extension (knees) and pain with extension and flexion (back).  He has indicated that the back pain generally increases with standing over ten minutes and walking more than two blocks.  The current 10 percent ratings are adequate to fully compensate the Veteran for his symptoms.  

Neither the Veteran nor his representative have alleged during the appeal period that such evaluations are inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria is adequate for these service-connected disabilities.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The evidence of record reflects that the Veteran has been employed in a full-time capacity with the federal government in security during the course of this appeal.  The July 2011 VA examination reflects that he has no difficulties with his job as a result of his disabilities.  The evidence of record does not reflect that the Veteran has ceased employment in a full-time capacity.  Thus, while acknowledging that he may experience knee and spine symptomatology (and other service-connected symptomatology) while working, there is no indication that his knee and lumbar spine disabilities or any other service-connected disabilities have resulted in marked interference with earning capacity or employment.  Accordingly, an award of TDIU is not warranted here.  

CONTINUED ON NEXT PAGE...







ORDER

For the period prior to July 5, 2011, entitlement to a compensable initial rating for chondromalacia of the left knee is denied.

For the period from July 5, 2011, entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee is denied.  

For the period prior to July 5, 2011, entitlement to a compensable initial rating for chondromalacia of the right knee is denied.

For the period from July 5, 2011, entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee is denied.

For the period prior to July 5, 2011, entitlement to a compensable initial rating for lumbar strain is denied.

For the period from July 5, 2011, entitlement to a 10 percent disability rating for lumbar strain is granted.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


